Citation Nr: 0738007	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus and post-
traumatic stress disorder.  

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  The veteran's decorations include the Vietnam Service 
Medal and the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the veteran has consistently been denied 
service connection for hypertension on both a direct and 
secondary basis.  The issue on the cover page has been 
changed to reflect as such.  

The issue of entitlement to service connection for 
hypertension, to include as secondary to type II diabetes 
mellitus and post-traumatic stress disorder, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hepatitis C was not present in service or for many years 
afterward, and it is not etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2003 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notification regarding degrees of disability and 
effective dates in a March 2006 letter, sent the same month 
the Court decided Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service personnel records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has hepatitis C as a result of 
his service as a combat engineer in the United States Marine 
Corps in the Republic of Vietnam.  Specifically, the veteran 
contends that he could have contracted hepatitis C from 
exposure to the blood of fellow service members.     

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
hepatitis C was incurred in or aggravated by the veteran's 
active military service.  The veteran's service treatment 
records are devoid of treatment for or diagnosis of hepatitis 
C or any liver problems.  The veteran's April 1970 separation 
examination shows a normal clinical evaluation of the abdomen 
and viscera, and no defects were noted related to hepatitis 
or liver problems.  

The Board is aware that the veteran received a Combat Action 
Ribbon for his service in Vietnam, and thus is a combat 
veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The veteran asserts that he was exposed to the blood of other 
service members while serving in Vietnam.  The veteran is a 
combat veteran, and as such VA concedes that he was exposed 
to the blood of other service members during his military 
service.  However, the veteran's combat status would not 
allow him to allege that there is a relationship between the 
diagnosis of hepatitis C and the exposure to blood he had in 
service, as that requires a medical opinion.  See Caluza, 
7 Vet. App. at 507; Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his statements do not establish a nexus 
between the current disability and service.

According to VA examination reports from June 2002 and June 
2007, the veteran was first diagnosed with hepatitic C in 
1984 or 1985.  Other medical records show a diagnosis 
sometime between 1990 and 1994.  In any event, the veteran 
was not diagnosed with hepatitis C until many years after his 
active military service, which is strong evidence against his 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).    

In June 2007, the veteran was afforded a VA examination to 
determine the nature and etiology of his hepatitis C.  At the 
examination, the veteran denied intravenous drug use, 
hemodialysis, tattoos, body piercings, and blood transfusions 
before 1992.  The veteran also denied intranasal cocaine use, 
and the examiner noted that the veteran's chart indicated a 
history of snorting cocaine.  The veteran did report blood 
exposure while in the service, and stated that he was exposed 
to dead bodies, which were covered in blood.  The examiner 
reported that given the information in the claims file and 
what the veteran reported, it was uncertain if he became 
infected with hepatitis C due to any contact with his alleged 
statement of being exposed to blood.  The examiner stated 
that the examiner could not resolve this issue without 
resorting to mere speculation that he may have contracted 
hepatitis C from blood exposure.

The Board is aware that an October 2004 mental health 
admission evaluation note states that the veteran got 
hepatitis C in Vietnam.  This statement is in the history 
portion of the note and there is no rationale given for the 
statement.  This statement was not an opinion given by the 
social worker who prepared the note, and it appears that it 
was simply medical history provided by the veteran.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In sum, the veteran was exposed to blood in service and 
currently has hepatitis C.  Service treatment records are 
devoid of any treatment for hepatitis or any liver problems 
while in service, the veteran had a normal clinical 
evaluation of the abdomen and viscera at separation, and 
hepatitis C was first diagnosed more than a decade after the 
veteran's active military service.  There is no competent 
medical evidence showing a link between the in-service 
exposure to blood and current hepatitis C, and a VA examiner 
felt an opinion as to any connection between the two could 
only be made by resorting to mere speculation.  

For all the reasons above, the Board finds that the 
preponderance of the competent evidence is against a finding 
of in-service hepatitis C and a nexus between the post-
service diagnosis of hepatitis C and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran contends that he currently has hypertension as a 
result of his active military service in the United States 
Marine Corps, to include as a result of his service-connected 
diabetes or post-traumatic stress disorder.  

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm (millimeters 
of mercury), or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 
160mm, or greater with a diastolic blood pressure of less 
than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1.  According to the veteran's June 1966 enlistment 
examination, his blood pressure at that time was 132/68 
(systolic/diastolic).  His April 1970 separation examination 
shows a blood pressure reading of 138/98, which is suggestive 
of hypertension if sustained.  The veteran was afforded a VA 
examination in June 2003.  The examiner's diagnosis was 
essential hypertension.  The examiner did not opine as to the 
etiology of the hypertension other than by diagnosing 
"essential" hypertension, which the Board associates with 
meaning from no identifiable source.  The Board notes that 
the veteran's service treatment records were not in his 
claims file at the time of the June 2003 VA examination.  
Other medical records also show current hypertension.  

The veteran has submitted competent evidence of current 
hypertension and his April 1970 separation examination 
suggests a hypertensive blood pressure reading at that time.  
As the competent evidence indicates that the veteran's 
hypertension may be related to service, but no opinion as to 
the etiology of his hypertension is of record, the Board has 
insufficient competent medical evidence on file to make a 
decision on the claim.  Accordingly, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his hypertension.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).   

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  All records of 
blood pressure treatment should be 
obtained to the extent not now on file.

2.  The veteran should be scheduled for an 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

The examiner should provide an opinion as 
to whether the veteran's current 
hypertension is as likely as not (e.g., a 
50 percent or greater probability) 
attributable to the veteran's service.  
Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


